On Petition for Rehearing (filed April 23, 1917).
Robinson, J.
In this case the original opinion clearly points out •that there was not a fair trial and that the defense was not fairly conducted. Even though the court may have been justified in assuming the good faith of counsel and in allowing three successive prejudicial amend*542ments of a pleading to be afterwards voluntarily abandoned and stricken out, and in allowing counsel to encumber the record with repeated offers-of irrelevant and incompetent testimony, it does not justify the counsel; and it does not justify counsel in permitting his client to sign and swear to a pleading without reading it and knowing its contents. This court does not purpose by silence to approve such conduct or to pass it without rebuke. The motion for a rehearing is denied.